               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONY TUNG THIEN NGUYEN,                                     CIVIL ACTION
        Plaintiff,

              v.                                            N0.18-5019

ALLSTATE INSURANCE COMPANY,
        Defendant.

                                 MEMORANDUM

I.    Introduction

      Plaintiff Tony Tung Nguyen, a prisoner currently incarcerated at the State

Correctional Institute in Somerset, filed pro se a Second Amended Complaint

against Allstate Vehicle and Property Insurance Company 1 ("Allstate") based on

allegations that Allstate acted in bad faith by failing to provide insurance coverage

for a collapsed carport and related damage. ECF No. 15. Allstate filed a Motion to

Dismiss for failure to state a claim contending, among other things, the following:

1) Plaintiffs claim for breach of contract should be dismissed pursuant to the suit

limitation provision in the insurance policy; 2) Plaintiffs claim for bad faith

should be dismissed because Plaintiff has not alleged facts sufficient to warrant a

finding of bad faith against Allstate; 3) Plaintiffs claim for negligence should be

dismissed based on the gist of the action doctrine; and 4) Plaintiffs claim for


1
 Plaintiff improperly identified as Defendant "Allstate Insurance Company" in the
Second Amended Complaint.
                                          1
unjust enrichment should be dismissed because there is a written contract between

the parties. ECF No. 23. Plaintiff failed to respond to Defendant's motion. For

the reasons set forth below, Plaintiff's Motion to Dismiss (ECF No. 23-1) will be

granted in part and denied in part.

II.     Background

        Plaintiff alleges that in 2015 he purchased a homeowner' s insurance policy

from Allstate on property he owned in Philadelphia. ECF No. 15        at~   9.

According to the Second Amended Complaint, an Allstate agent represented to

Plaintiff in late 2015 or early 2016 that Plaintiff would be covered by the policy if

he built a carport extending from his house. Id.   at~~   12-13. Plaintiff began

building the carport in late 2016, but he was not able to complete the project

because he had been sentenced to house arrest. Id.    at~   14. On March 14 or 15 of

2017, a snowstorm damaged Plaintiff's home and caused the carport to collapse.

Id.   at~~   15-16.

        Plaintiff alleges that Defendant, under the insurance policy, "has a duty

under their contract of insurance as well as under Pennsylvania law to provide

coverage for the loss that took place[] and timely make payments for the damages,

and repairs for dwelling, and personal property for the Plaintiff." Id.   at~    59.

Although Plaintiff alleges at one point in the Second Amended Complaint that

"Defendant ha[ s] been provided with proof of loss, pictures of loss, depreciation


                                           2
values sheet, and age of damages personal property," Plaintiff later alleges that he

was "never able to send pictures of damages or loss to Defendant" because

Defendant's agent did not respond to him, which constitutes "bad faith." Id.             at~~


60, 70-71. Ultimately, Plaintiff alleges that Defendant refused to pay Plaintiff's

claims so that he could "repair [his] home and secure the property." Id.           at~   68.

       Based on those allegations, Plaintiff filed suit on November 19, 2018,

appearing to allege claims under state law for breach of contract, bad faith,

professional negligence, and unjust enrichment. Id. at pg. 1. Notably, the Second

Amended Complaint does not explicitly address the purported counts for breach of

contract and professional negligence. Id. Rather, Plaintiff only explicitly sets forth

its counts for bad faith and unjust enrichment. Id.

       Under his claim for bad faith, Plaintiff alleges that Allstate was informed of

the demands for payments for his claims and Allstate "unreasonably refused to

make payments or responses to Plaintiff." Id.        at~   58. Further, Plaintiff alleges

that Allstate "made Plaintiff look bad by making Plaintiff file[] six different claims

for [the] one incident," id.   at~   62; that Allstate's agent terminated Plaintiff's

insurance policy because of those multiple filed claims, id.        at~   63; that Allstate's

agent provided Plaintiff with false information as to what his insurance policy

would cover, id.   at~   66; and that Allstate "never responded or gave Plaintiff any

information to who Plaintiff can write to so Plaintiff can get more information on


                                               3
his claim and appeal," id. at if 67.

       Under his claim for unjust enrichment, Plaintiff alleges that Allstate

benefited from Plaintiffs payment for his insurance policy "and never made any

effort to pay for any damages covered in [the contract]." Id. at if 78.

       The insurance policy at issue here2 contains a suit limitation clause, which

states as follows:

       Action Against Us

       No one may bring an action against us in any way related to the
       existence or amount of coverage, or the amount of loss for which
       coverage is sought, under a coverage to which Section I Conditions
       applies, unless:

             a)      there has been full compliance with all policy terms; and

             b)      the action is commenced within one year after the


2
  Even though the insurance policy at issue here was not attached to the Second
Amended Complaint, this Court may still consider it under Federal Rule of Civil
Procedure 12(b)(6) without converting Defendant's Motion to Dismiss into a
motion for summary judgment. In re Burlington Coat Factory Sec. Litig., 114
F.3d 1410, 1426 (3d Cir. 1997). While it is well-settled that "a district court ruling
on a motion to dismiss may not consider matters extraneous to the pleadings[,]"
"an exception to the general rule is that a document integral to or explicitly relied
upon in the complaint may be considered without converting the motion to dismiss
into one for summary judgment." Id. (citations and internal quotations omitted)
(emphasis in original). "The rationale underlying this exception is that the primary
problem raised by looking to documents outside the complaint-lack of notice to
the plaintiff-is dissipated where plaintiff has actual notice and has relied upon
these documents in framing the complaint." Id. (citations and internal quotations
omitted). Because the allegations of Plaintiffs Second Amended Complaint are
premised on the terms of the insurance policy, this Court may consider the
insurance policy when ruling on the present motion. See Def. 's Mot. to Dismiss,
Ex.B.
                                          4
                     inception of loss or damage.

Def. 's Mot. to Dismiss, Ex. B. at pg. 22,   ~   12 (emphasis in original).

III.   Standard of Review

       "To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to 'state a claim to relief that is plausible on its face."'

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). In rendering a decision on a motion to

dismiss, this Court must "accept all factual allegations as true [and] construe the

complaint in the light most favorable to the plaintiff." Phillips v. County of

Allegheny, 515 F .3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002) (internal quotations omitted)). Only if

"the ' [f]actual allegations ... raise a right to relief above the speculative level"'

has the plaintiff stated a plausible claim. Id. at 234 (quoting Twombly, 550 U.S. at

555). "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Iqbal, 556 U.S. at 678.

       However, "the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions." Id. (explaining that

determining "whether a complaint states a plausible claim for relief ... [is] a

context-specific task that requires the reviewing court to draw on its judicial


                                             5
experience and common sense"). The defendant bears the burden of demonstrating

that a plaintiff has failed to state a claim upon which relief can be granted. Hedges

v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr Packages, Inc. v.

Fide/car, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

      Notably, a prose complaint at the motion to dismiss stage is held to a less

stringent standard than a formal pleading drafted by lawyers, and it should only be

dismissed if it appears "beyond a doubt that the plaintiff can prove no set of facts

in support of[their] claim." Olaniyiv. Alex Cab Co., 239 Fed. Appx. 698, 699 (3d

Cir. 2007) (citing McDowell v. Delaware State Police, 88 F.3d 188, 189 (3d Cir.

1996)).

IV.   Discussion

      A.     Breach of Contract

      Defendant contends that Plaintiff's breach of contract claim should be

dismissed because the suit limitation provision in the policy has expired. ECF No.

23-1 at pp. 8-12. While affirmative defenses such as the statute of limitations

should generally be raised in an answer to a complaint, the Third Circuit "permits a

limitations defense to be raised by a motion under Rule 12(b)(6), but only if 'the

time alleged in the statement of a claim shows that the cause of action has not been

brought within the statute of limitations."' Robinson v. Johnson, 313 F.3d 128, 135

(3d Cir. 2002) (quoting Hanna v. US. Veterans' Admin. Hosp., 514 F.2d 1092,


                                          6
1094 (3d Cir. 1975)). Indeed, "courts require that defendants assert a limitations

defense as early as reasonably possible." Id. (citation omitted). Accordingly, the

Court may consider Defendant's statute of limitations defense at this time.

         "It is well settled that a limitation on the time for bringing suit under an

insurance contract is a contractual undertaking between the parties to the contract

which is both valid and reasonable." Kramer v. State Farm Fire & Cas. Ins. Co.,

603 A.2d 192, 193 (Pa. Super. 1992) (citing Lardas v. Underwriters Insurance

Company, 231 A.2d 740 (Pa. 1967)). Indeed, Pennsylvania courts have routinely

upheld the one-year suit limitation provision contained in Allstate's policies,

McElhiney v. Allstate Ins. Co., 33 F. Supp. 2d 405, 408 (E.D. Pa. 1999), and found

that these limitation provisions begin to run on "the date that the loss actually

occurred," Toledo v. State Farm Fire & Cas. Co., 810 F. Supp. 156, 160 (E.D. Pa.

1992).

         Moreover, it is also well-settled that allegations of bad faith conduct by an

insurer do not preclude the Court from finding a breach of contract claim barred by

a suit limitation clause. See McElhiney, 33 F. Supp. 2d at 408 ("[W]e conclude

that any bad faith failure to investigate and pay an insurance claim on the part of

Allstate does not preclude it from asserting the suit limitation clause against

plaintiffs on their breach of contract claim.") (citations omitted).

      It is undisputed and apparent from the face of the Second Amended


                                             7
Complaint that the alleged damage occurred and the loss was sustained on either

March 14 or 15, 2017. ECF No. 15      ~   15. The suit limitation provision states, "no

one may bring an action against us in any way related to the existence or amount of

coverage, or the amount of loss for which coverage is sought ... unless ... the

action is commenced within one year after the inception of loss or damage." ECF

No. 23-1, Ex.Bat pg. 22, ~ 12. Plaintiff filed his original Complaint on November

19, 2018, over seven months after the suit limitation clause expired. Accordingly,

Plaintiffs breach of contract claim is time-barred by the suit limitation clause and

thus dismissed.

      B.     Bad Faith

      Defendant contends that Plaintiff fails to state a claim for bad faith. ECF

No. 23-1 at pp. 12-15. Because Plaintiff asserts bad faith as to conduct beyond

Allstate's denial of coverage, the Court must consider the sufficiency of Plaintiffs

bad faith claim even though Plaintiffs breach of contract claim is time-barred. See

Dagit v. Allstate Prop. & Cas. Ins. Co., No. 16-3843, 2017 WL 395489, at *4 fn.3

(E.D. Pa. Jan. 30, 2017) ("It is well established that a claim for bad faith brought

against an insurer pursuant to 42 Pa. C.S. § 8371 is a separate and distinct cause of

action and is not contingent on the resolution of the underlying contract claim.

Thus, if bad faith is asserted as to conduct beyond a denial of coverage, the bad

faith claim is actionable as to that conduct regardless of whether the contract claim


                                            8
survives.") (internal citations omitted).

      "In an action arising under an insurance policy, if the Court finds that the

insurer has acted in bad faith toward the insured, the Court may take all of the

following actions: (1) award interest on the amount of the claim from the date the

claim was made by the insured in an amount equal to the prime rate of interest plus

3o/o; (2) award punitive damages against the insurer; (3) assess court costs and

attorneys' fees against the insurer." 42 Pa. C.S.A. § 8371. "[I]n order to recover

in a bad faith action, the plaintiff must present clear and convincing evidence (1)

that the insurer did not have a reasonable basis for denying benefits under the

policy and (2) that the insurer knew of or recklessly disregarded its lack of a

reasonable basis." Rancosky v. Washington Nat'! Ins. Co., 170 A.3d 364, 365 (Pa.

2017). Moreover, "[a] plaintiff may also successfully make a claim for[] bad faith

in an insurer's investigative practices, such as a lack of a good faith investigation

into facts, and failure to communicate with the claimant." Sypeck v. State Farm

Mut. Auto. Ins. Co., No. 12-0324, 2012 WL 2239730, at *3 (M.D. Pa. June 15,

2012) (citations and internal quotations omitted).

      "A bad faith claim is 'fact specific' and depends upon the insured's conduct

in connection with handling and evaluating a specific claim." Amica Mut. Ins. Co.

v. Das, No. CV 18-1613, 2018 WL 6435332, at *2 (E.D. Pa. Dec. 7, 2018). "[T]he

party bringing the bad faith claim must describe who, what, where, when, and how


                                            9
the alleged bad faith conduct occurred." Id. at *3 (citing Mittman v. Nationwide

Affinity Ins. Co., No. 16-04658, 2017 WL 1319445, at *4 (E.D. Pa. Apr. 10, 2017)

(internal quotations and citations omitted)). "For these fact-specific claims, '[a]

plaintiff must plead specific facts as evidence of bad faith and cannot rely on

conclusory statements."' McDonough v. State Farm Fire & Cas. Co., 365 F. Supp.

3d 552 (E.D. Pa. 2019) (citing Toner v. GEICO Ins. Co., 262 F. Supp. 3d 200, 208

(E.D. Pa. 2017) (citing Smith v. State Farm Mut. Auto. Ins. Co., 506 F. App'x 133,

136 (3d Cir. 2012) (affirming the dismissal of an insurance bad faith claim that

pled conclusory statements without facts))). "A plaintiff cannot merely say that an

insurer acted unfairly, but instead must describe with specificity what was unfair."

McDonough, 365 F. Supp. At 552 (quoting Toner, 262 F. Supp. 3d at 208).

      Defendant argues that Plaintiff does not provide any facts to support his

allegation that Allstate acted in bad faith by denying him coverage under the

insurance policy for the damage sustained to his home by the snowstorm. ECF No.

23-1 at pp. 14-15. To the contrary, Plaintiff sets forth a myriad of facts to support

his claim. For example, Plaintiff alleges he was given contradictory information

by Allstate agents as to the coverage of his policy and how he could collect under

his policy and subsequently appeal Allstate's denial of that coverage, which he

relied upon to his detriment. ECF No. 15 at pg. 3. Plaintiff also alleges that he

was instructed to file multiple claims, which caused him to pay multiple


                                          10
deductibles and which ultimately discredited his claim. Id. In holding Plaintiffs

Second Amended Complaint to a "less stringent standard," as required of the Court

in light of Plaintiffs pro se representation, the Court finds that Plaintiff sufficiently

alleged a claim for bad faith and Defendant's Motion to Dismiss is denied as to this

claim.

         C.    Negligence

         Defendant contends that Plaintiffs claim for negligence should be dismissed

based on the gist of the action doctrine. ECF No. 23-1 at pp. 15-18. Specifically,

because the case at bar stems from the alleged breach of an insurance contract, any

claim by Plaintiff on a negligence theory should be dismissed as "merely collateral

to a contract claim for breach of those duties." Under Pennsylvania law, the gist of

the action doctrine "bars tort claims: (1) arising solely from a contract between the

parties; (2) where the duties allegedly breached were created and grounded in the

contract itself; (3) where the liability stems from a contract; or (4) where the tort

claim essentially duplicates a breach of contract claim or the success of which is

wholly dependent on the terms of a contract." Hart v. Arnold, 884 A.2d 316, 340

(Pa. Super. 2005) (citation omitted); see also, Smith v. Lincoln Ben. Life Co., 395

F. App'x 821, 823 (3d Cir. 2010).

         In other words, "[w]here the alleged misrepresentation or fraud concerns the

performance of contractual duties, 'then the alleged fraud is generally held to be


                                           11
merely collateral to a contract claim for breach of those duties."' Smith, 395 F.

App'x at 823 (quoting eToll, Inc. v. Elias/Savion Adver., Inc., 811A.2d10, 19 (Pa.

Super. 2002)). "In essence, the gist of the action test requires the court to focus on

the substance of the dispute, or more colloquially, to ask the question, 'What's the

case really about?"' Smith, 395 F. App'x at 823 (citing Screening, Inc. v.

TeleChem Int'!, Inc., 602 F.3d 541, 550 (3d Cir. 2010) (internal quotations

omitted)). "The gist of the action doctrine precludes plaintiffs from recasting

ordinary breach of contract claims into tort claims and maintains the conceptual

distinction between breach of contract claims and tort claims." Id. (internal

quotations and citation omitted).

      At bottom, this case is a dispute over whether Allstate breached its alleged

contractual obligations under the insurance policy purchased by Plaintiff. It is

evident that the parties' relationship and duties were framed by the insurance

policy at issue in this case. Just like in Smith v. Lincoln Ben. Life Co., "this case is

'really about' the policy provisions of the contract, and the claims and liability

cannot be determined without looking to the terms of the contract." 395 Fed.

App'x. at 823. Accordingly, Plaintiff's negligence claim is barred by the gist of

the action doctrine and is thus dismissed.

      D.     Unjust Enrichment

      Defendant contends that Plaintiff's claim for unjust enrichment should be


                                           12
dismissed as a matter of law because a written contract, the insurance policy, exists

between the parties. ECF No. 23-1 at pp. 18-20. "Unjust enrichment 'imposes a

duty, not as a result of any agreement, ... but in spite of the absence of an

agreement, when one party receives unjust enrichment at the expense of another."'

SE! Investments Glob. Funds Servs. v. Citibank, N.A., 100 F. Supp. 3d 447, 456

(E.D. Pa. 2015) (quoting Lackner v. Glosser, 892 A.2d 21, 34 (Pa. Super. 2006)).

It is well-established by Pennsylvania courts that "the doctrine of unjust

enrichment is inapplicable when the relationship between parties is founded upon a

written agreement or express contract, regardless of how harsh the provisions of

such contracts may seem in the light of subsequent happenings." Wilson Area Sch.

Dist. v. Skepton, 895 A.2d 1250, 1254 (Pa. 2006) (citations and internal quotations

omitted); see also, Curley v. Allstate Ins. Co., 289 F. Supp. 2d 614, 620 (E.D. Pa.

2003) ("Pennsylvania law has long recognized that the doctrine of unjust

enrichment is unavailable where, as here, the relationship between parties is

founded on a written agreement or express contract.") (internal quotations omitted)

(describing said rule as "bright-line")).

      As previously discussed, this case is a dispute over whether Allstate

breached its alleged contractual obligations under the insurance policy purchased

by Plaintiff, and it is evident that the parties' relationship and duties were framed

by the insurance policy at issue in this case. Plaintiffs Second Amended


                                            13
Complaint relies entirely upon the insurance policy between the parties to establish

a basis for liability here. Consequently, Plaintiffs unjust enrichment claim must

be dismissed as a matter of law.

       E.    Damages

      The damages available for Plaintiffs bad faith claim, the only claim to

survive Defendant's Motion to Dismiss, are clearly established by the statute as:

( 1) interest on the amount of the claim from the date the claim was made by the

insured in an amount equal to the prime rate of interest plus 3%; (2) punitive

damages; (3) court costs and attorneys' fees. 42 Pa. C.S.A. § 8371. Plaintiff

cannot, at this juncture, recover attorneys' fees with respect to this action in light

of his prose status. See Atwood v. State Farm Fire & Cas. Co., No. 13-1000, 2013

WL 4543354, at *3 (M.D. Pa. Aug. 27, 2013) (striking Plaintiffs demand for

attorneys' fees with respect to his claim for bad faith under Section 83 71 because

Plaintiff was litigating his claims prose). Pursuant to Federal Rule of Civil

Procedure 12(f), the Court will strike Plaintiffs demand for attorneys' fees without

prejudice. If an attorney enters his or her appearance in this action on Plaintiffs

behalf, the Court will consider a motion by Plaintiff to amend his Complaint to add

a request for attorneys' fees. See id. Moreover, Plaintiff is also precluded from

recovering interest plus 3% on the amount of the alleged insurance claim in light of

Plaintiffs breach of contract claim being time-barred. Accordingly, the only


                                           14
remedy available to Plaintiff regarding his bad faith claim is punitive damages.

V.    Conclusion

      For the foregoing reasons, Plaintiffs Motion to Dismiss (ECF No. 23-1) will

be granted in part and denied in part. An appropriate Order follows.




DATED: - - - - - - - -                        BY THE COURT:




                                         15
